Exhibit 10.1

 



Execution

CONFIDENTIAL

 



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

AMENDED AND RESTATED COLLABORATION AGREEMENT

 

This Amended and Restated Collaboration Agreement (the “Agreement”), dated March
12, 2019 (the “Amendment Effective Date”), amends and restates the Collaboration
Agreement dated November 11, 2016 (the “Effective Date”), by and between Adimab,
LLC, a Delaware limited liability company having an address at 7 Lucent Drive,
Lebanon, NH 03766 (“Adimab”), and Scholar Rock, Inc., a Delaware company having
an address at 620 Memorial Drive, Cambridge, MA 02139 (hereinafter the “Scholar
Rock”).

 

Background

 

Whereas, Adimab is a leader in yeast-based, fully human antibody discovery and
optimization using its proprietary core technology platform;

 

Whereas, Scholar Rock is a biotechnology company in the business of, among other
things, developing and commercializing therapeutic products;

 

Whereas, Scholar Rock wishes to collaborate with Adimab on discovery and/or
optimization of antibodies against Target(s) of Scholar Rock’s choosing;

 

Whereas, Scholar Rock will have the option to develop, manufacture and
commercialize the resulting Program Antibodies in accordance with the terms
hereof;

 

Whereas, Scholar Rock and Adimab desire to clarify and amend certain terms of
the Collaboration Agreement as they apply to the TGFβ Research Programs;

 

Whereas, Scholar Rock and Adimab also wish to collaborate with Adimab on
discovery and/or optimization of antibodies against additional Target(s) of
Scholar Rock’s choosing; and

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Adimab and Scholar Rock hereby agree as
follows:

 

article 1

DEFINITIONS.

 

The following initially capitalized terms have the following meanings (and
derivative forms of them shall be interpreted accordingly):

 

1.1        “AAA” has the meaning set forth in Section 10.2(c)(i) (Arbitration).

 



1

*** Confidential Treatment Requested ***

 



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.2        “Adimab” has the meaning set forth in the recitals.

 

1.3        “Adimab Indemnitees” has the meaning set forth in Section 8.2
(Indemnification by Scholar Rock).

 

1.4        “Adimab Materials” means any tangible biological or chemical
materials (including all vectors, antibodies and other Know-How in the form of
tangible biological or chemical materials) provided by Adimab to Scholar Rock
under a Research Program, including quantities of Program Antibodies (and DNA
encoding these Program Antibodies), but excluding from and after the time of
Option exercise for the relevant Target any quantities of Optioned Antibodies
(and DNA encoding these Optioned Antibodies) provided to Scholar Rock for such
Target.

 

1.5        “Adimab Other Technology” means all Patents and all Know-How
disclosed to Scholar Rock hereunder that are Controlled by Adimab or its
Affiliates as of the Effective Date or arising outside of the Research Programs,
that are reasonably necessary or useful to develop and commercialize any
Optioned Antibody or Product, but excluding all (a) Know-How within the Adimab
Platform Technology, (b) Adimab Platform Patents, (c) Adimab Platform Technology
Improvements and (d) Excluded Technology.

 

1.6        “Adimab Platform Patents” means all Patents (a) included within
Adimab Platform Technology; or (b) that Cover Adimab Platform Technology
Improvements. (For clarity, Adimab Platform Patents exclude Program Antibody
Patents.)

 

1.7        “Adimab Platform Technology” means all Patents and Know-How
Controlled by Adimab or its Affiliates as of the Effective Date or during the
Term that directly relate to: [***]. For clarity, Adimab Platform Technology
excludes [***].

 

1.8        “Adimab Platform Technology Improvement” means all Know-How developed
or discovered through or as a result of a Research Program, and all Program
Inventions that constitute, Cover, or claim any improvements, enhancements,
modifications, substitutions, alternatives or alterations to Adimab Platform
Technology.

 

1.9        “Affiliate” means an entity that, directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with a Party. For this purpose, “control” means the ownership of fifty percent
(50%) or more of the voting securities entitled to elect the directors or
management of the entity, or the actual power to elect or direct the management
of the entity.

 

1.10    “Agreement” has the meaning set forth in the recitals.

 

1.11    “Amendment Effective Date” has the meaning set forth in the recitals.

 

1.12    “CD Fibrosis Research Program” shall have the meaning set forth in
Section 2.1(a)(i)(2).

 



2

*** Confidential Treatment Requested ***

 



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.13    “CDR” means the complementarity determining regions of an antibody as
defined by the Kabat numbering scheme or, the Chothia numbering scheme or, the
IMGT database.

 

1.14    “CI Fibrosis Research Program” shall have the meaning set forth in
Section 2.1(a)(i)(3).

 

1.15    “Combination Product” means a product containing an Optioned Antibody as
well as one or more other active ingredient. [***]

 

1.16    “Commercially Reasonable Efforts” means [***].

 

1.17    “Confidential Information” has the meaning set forth in Section 6.1(a)
(General Confidentiality Obligations).

 

1.18    “Control” means, with respect to any Know-How or Patent, possession by a
Party, directly or through an Affiliate, and whether by ownership or license
(other than pursuant to this Agreement), of the ability to grant a license or
sublicense as provided for in this Agreement without violating the terms of any
written agreement with any Third Party.

 

1.19    “Cover” means, with respect to a particular item and a particular
Patent, that, in any of the countries of manufacture, use, and/or sale, (a) the
composition of such item, of any of its ingredients or formulations, or of any
product containing such item or that is made using such item by virtue of such
product containing or being made using such item; (b) a method of making or
using any of the foregoing things referred to in (a); (c) an item used or
present in the manufacture of any of the foregoing things referred to in (a) or
(b) (for example, with respect to a biologic, any vector, plasmid or cell line
used to manufacture such product or item or any ingredient in either of them);
and/or (d) any method by which the foregoing things referred to in (a), (b), or
(c) was discovered or identified, or another item present during or used in such
method would, in the absence of a license or assignment, infringe a valid claim
of at least one Patent.

 

1.20    “Discovered Antibody” means any Program Antibody other than an Optimized
Antibody, and any Program-Benefited Antibody generated from such Discovered
Antibody.

 

1.21    “Discovered Product” means any Product other than an Optimized Product.

 

1.22    “Dispute” has the meaning set forth in Section 10.2(a) (Initial Dispute
Resolution).

 

1.23    “Effective Date” has the meaning set forth in the recitals.

 

1.24    “Evaluation Term” means, with respect to each Research Program other
than a Fibrosis Research Program, the time period beginning upon the Final
Delivery with respect to such Research Program and ending on the earlier of
[***].

 

1.25    “Excluded Technology” means [***].

 



3

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.26    “Fibrosis Evaluation Term” means, with respect to each Fibrosis Research
Program, the time period beginning upon the Final Delivery with respect to such
Research Program and ending on the earlier of [***].

 

1.27    “Fibrosis Research Program” shall mean the CI Fibrosis Research Program
and the CD Fibrosis Research Program.

 

1.28    “Field” means all uses.

 

1.29    “Final Delivery” means, on a Research Program-by-Research Program basis,
the delivery by Adimab to Scholar Rock of antibody sequences for Program
Antibodies from Adimab’s discovery efforts (i.e., completion of the types of
activities described in Phase 4 in the Research Plan attached hereto as Exhibit
B) for such Research Program. For clarity, if there are multiple deliveries of
antibody sequences during the course of a Research Program (e.g., one or more
deliveries with respect the Program Antibodies generated through the initial
discovery process and a subsequent delivery of sequences with respect to
optimization of the initially delivered Program Antibodies into new, optimized
Program Antibodies), then Final Delivery shall mean only the last of such
deliveries; provided, however, that [***], no additional services are being
conducted by Adimab for such Research Program, and Scholar Rock has not
submitted a list of Program Antibodies for additional work (e.g., optimization)
with respect to such Research Program, then such delivery will be deemed to be
the Final Delivery under such Research Program, even if the possibility exists
that Adimab will perform additional work with respect to such Research Program
(and even if Adimab actually subsequently performs additional work with respect
to such Research Program).

 

1.30    “First Commercial Sale” means, with respect to a Product in any country,
the first sale, transfer or disposition for value or for end use or consumption
of such Product in such country after Marketing Approval (and, if applicable,
pricing approval) for such Product has been received in such country.

 

1.31    “Force Majeure” means conditions beyond a Party’s reasonable control or
ability to plan for, including acts of God, war, terrorism, civil commotion,
labor strike or lock-out; epidemic; failure or default of public utilities or
common carriers; and destruction of facilities or materials by fire, earthquake,
storm or like catastrophe; provided, however, the payment of invoices due and
owing under this Agreement shall not be excused by reason of a Force Majeure
affecting the payor.

 

1.32    “FTE” means the equivalent of a full-time employee’s working days over a
twelve (12) month period (taking account of normal vacations, sick days and
holidays not being considered working days), which equates to a total of one
thousand eight hundred (1,800) hours per twelve (12) month period of work
performed by a fully qualified Adimab employee or consultant in a Research
Program. To provide an FTE over a given time period that is less than a year
means to provide the proportionate share (corresponding to the proportion that
such time period bears to a full year) during such time period of a full year’s
FTE.

 



4

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.33    “FTE Rate” means [***] dollars ($[***]) per FTE.

 

1.34    “Indemnify” has the meaning set forth in Section 8.1 (Indemnification by
Adimab).

 

1.35    “Joint Program Inventions” means all Program Inventions made jointly by
employees of, or others obligated to assign Program Inventions to, each of
Adimab (or its Affiliates) and Scholar Rock (or its Affiliates).

 

1.36    “Know-How” means all technical information and know-how in any tangible
or intangible form, including (i) inventions, discoveries, trade secrets, data,
specifications, instructions, processes, formulae, materials (including cell
lines, vectors, plasmids, nucleic acids and the like), methods, protocols,
expertise and any other technology, including the applicability of any of the
foregoing to formulations, compositions or products or to their manufacture,
development, registration, use or marketing or to methods of assaying or testing
them or processes for their manufacture, formulations containing them or
compositions incorporating or comprising them, and (ii) all data, instructions,
processes, formulae, strategies, and expertise, whether biological, chemical,
pharmacological, biochemical, toxicological, pharmaceutical, physical,
analytical, or otherwise and whether related to safety, quality control,
manufacturing or other disciplines.

 

1.37    “Licensee” means a Third Party to whom Scholar Rock has granted,
directly or indirectly, rights to research, develop, manufacture, and/or
commercialize Program-Benefited Antibodies; provided, however, that Licensees
shall exclude fee-for-service contract research organizations or contract
manufacturing organizations acting in such capacity. For clarity, licensees of
the rights assigned to Scholar Rock by Adimab and sublicensees of the license
granted by Adimab to Scholar Rock pursuant to Section 3.2 (Commercial Rights)
shall be Licensees.

 

1.38    “Licensee Agreement” has the meaning set forth in Section 3.2(b)(iii)
(Licensees).

 

1.39    “Losses” has the meaning set forth in Section 8.1 (Indemnification by
Adimab).

 

1.40    “Marketing Approval” means, with respect to a therapeutic in any given
country, approval to market a Product legally as a drug or biologic, including
approval of a Biologic License Application (as defined in the U.S. Federal Food,
Drug and Cosmetics Act and the regulations promulgated thereunder (21 C.F.R. §§
600-680) in the United States, or approval of a comparable filing in the United
States or any other jurisdiction. Pricing approval need not be obtained in order
for Marketing Approval to be achieved.

 

1.41    “Milestone Event” has the meaning set forth in Section 4.4(a) (Milestone
Events).

 

1.42    “Milestone Payment” has the meaning set forth in Section 4.4(a)
(Milestone Events).

 

1.43    “Multispecific Product” means a Product which contains CDRs from at
least two (2) different antibodies, one or more of which is not a
Program-Benefited Antibody.

 



5

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.44    “Naïve Library” means an antibody library containing at least
109 transformants, containing both heavy and light chains, and used in initial
screening to discover antibodies of interest against a given Target.

 

1.45    “Net Sales” means the gross amounts invoiced for a Product by Scholar
Rock, its Affiliates and Licensees for sales or other commercial disposition of
such Product to a Third Party purchaser, less the following:

 

[***]

 

1.46    “Non-Optioned Antibodies” means any Program Antibody with respect to
which the Evaluation Term (or Fibrosis Evaluation Term, as applicable) has
expired and which was not selected by Scholar Rock pursuant to Section 3.2(a)
(Option), and any Program-Benefited Antibody generated from such Program
Antibody.

 

1.47    “Oncology Research Program” shall have the meaning set forth in Section
2.1(a)(i)(1).

 

1.48    “Optimized Antibody” means a Program Antibody that results from
optimization of a Scholar Rock Antibody under a Research Plan, and any
Program-Benefited Antibody generated from such Optimized Antibody. For clarity,
the Scholar Rock Antibody which is optimized by Adimab shall not itself be an
Optimized Antibody.

 

1.49    “Optimized Product” means a Product which contains one or more Optimized
Antibodies but does not contain any Discovered Antibodies.

 

1.50    “Option” has the meaning set forth in Section 3.2(a) (Option).

 

1.51    “Option Extension Fee” means (a) [***] dollars ($[***]) [***] and (b)
[***] dollars ($[***]) [***].

 

1.52    “Option Fee” has the meaning set forth in Section 4.3 (Option Fee).

 

1.53    “Optioned Antibody” means any Program Antibody selected by Scholar Rock
pursuant to Section 3.2(a) (Option), and any Program-Benefited Antibody
generated from such Program Antibody.

 

1.54    “Optioned Program Antibody Patents” means those Program Antibody Patents
that Cover Optioned Antibodies and do not disclose Non-Optioned Antibodies.

 

1.55    “Other Inventions” has the meaning set forth in Section 5.1(a) (Program
Patents and Program Inventions).

 

1.56    “Party” means Adimab or Scholar Rock.

 



6

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.57    “Patent” means any patent application or patent anywhere in the world,
including the following: provisional, utility, divisional, continuation,
continuation-in-part; re-issued patents, re-examined patents, and any rights
associated with extended patent terms, including Patent Term Adjustment (PTA),
Patent Term Extension (PTE), Supplementary Protection Certificates (SPC), and
other similar rights.

 

1.58    “Phase I Trial” means a human clinical trial (whether a phase la or a
phase lb trial) in any country of the type described in 21 C.F.R. §312.21(a), or
an equivalent clinical study required by a regulatory authority outside of the
United States.

 

1.59    “Phase II Trial” means a human clinical trial conducted in any country
of the type described in 21 C.F.R. §312.21(b), or an equivalent clinical study
required by a regulatory authority outside of the United States.

 

1.60    “Phase III Trial” means a human clinical trial in any country of the
type described in 21 C.F.R. § 312.21(c), or an equivalent clinical study
required by a regulatory authority outside the United States. For purposes of
this definition, a human clinical trial that combines elements of a Phase II
Trial and a Phase III Trial and is expected to form the basis of a regulatory
application for regulatory approval shall be deemed a Phase III Trial.

 

1.61    “Product” means any actual or potential product that comprises or
contains one or more Program-Benefited Antibodies (whether or not such product
is, is intended to be, or was under evaluation for safety, efficacy, or other
factors).

 

1.62    “Program Antibody” means each antibody (including physical materials and
the sequence thereof) generated from use of the Adimab Platform Technology and
delivered by Adimab to Scholar Rock under a Research Program. It is understood
and agreed that even if Adimab delivers nucleic acid sequences or amino acid
sequences to Scholar Rock instead of protein samples, antibodies encoded by such
nucleic acid sequences or containing such amino acid sequences are Program
Antibodies, in addition to antibodies samples which are physically delivered to
Scholar Rock under this Agreement.

 

1.63    “Program Antibody Patents” means, for a Target, Program Patents that (a)
Cover a Program-Benefited Antibody or any Product and (b) do not Cover Adimab
Platform Technology or Adimab Platform Technology Improvements.

 

1.64    “Program-Benefited Antibody” means any Program Antibody and any modified
or derivative form of any such Program Antibody (including an scFv) created by
or on behalf of Scholar Rock or its Licensees, [***]. Notwithstanding the
foregoing, a Program-Benefited Antibody shall not include any antibody that
Scholar Rock or its Licensees researched and developed outside the scope of a
Research Program and without reliance or use of any data (excluding Target
related data) or materials generated under a Research Program or in connection
with an Optioned Antibody.

 



7

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.65    “Program Inventions” means any invention that is conceived and/or first
reduced to practice in the course of or as a result of the activities conducted
under this Agreement (including in exercise of a license under this Agreement).
For clarity, Program Inventions include all Know-How made, developed, invented
or discovered by employees, contractors or agents of either Party or of both
Parties pursuant to this Agreement.

 

1.66    “Program Patent” means any Patent Covering a Program Invention.

 

1.67    “Research Committee” has the meaning set forth in Section 2.2(a)
(Scientific Research Committee).

 

1.68    “Research Plan” means on a Target-by-Target basis, the research plan to
be agreed upon by the Parties with respect to such Target in accordance with
Section 2.1(a) (Research Plans) hereof, which shall include the number of
expected FTEs to be expended on the project by Adimab and the relevant
deliverables.

 

1.69    “Research Program” means on a Target-by-Target basis, a program of
research conducted under this Agreement in accordance with a Research Plan for
such Target.

 

1.70    “Research Term” means the period beginning on the Effective Date and
ending, on a Research Program-by-Research Program basis, upon Adimab’s Final
Delivery under a Research Plan; provided, however, that in the event that Adimab
is unable to deliver antibodies pursuant to a Research Plan within [***] months
of commencing work on such Research Plan, then Adimab may terminate the Research
Term at such point.

 

1.71    “Royalty Payment” has the meaning set forth in Section 4.5(a) (Royalty
Payments).

 

1.72    “Royalty Term” means, on a Product-by-Product and country-by-country
basis, the term ending at the later of (i) [***] years after the First
Commercial Sale of such Product in such country and (ii) the expiration of the
last Patent containing a Valid Claim, Controlled by Scholar Rock or its
Affiliates that claims a Program-Benefited Antibody contained in such Product.

 

1.73    “Scholar Rock” has the meaning set forth in the recitals.

 

1.74    “Scholar Rock Antibody” means any antibody Controlled by Scholar Rock or
its Affiliates (other than a Program-Benefited Antibody) which antibody is
optimized by Adimab pursuant to a Research Plan hereunder. Scholar Rock
Antibodies shall be Scholar Rock Materials and shall not be Program-Benefited
Antibodies.

 

1.75    “Scholar Rock Collaborator” has the meaning set forth in Section 2.4
(Use of Adimab Materials).

 



8

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.76    “Scholar Rock Collaborator Agreement” has the meaning set forth in
Section 2.4 (Use of Adimab Materials).

 

1.77    “Scholar Rock Indemnitees” has the meaning set forth in Section 8.1
(Indemnification by Adimab).

 

1.78    “Scholar Rock Materials” means (a) any tangible biological or chemical
materials (including antigen samples and other Know-How in the form of tangible
biological or chemical materials) provided by Scholar Rock to Adimab under a
Research Program (other than commercial material purchased by Scholar Rock and
delivered to Adimab), and (b) from and after the time of the Option exercise for
a Target, the quantities of Optioned Antibody to such Target provided to Scholar
Rock by Adimab under this Agreement.

 

1.79    “Scholar Rock Program Inventions” has the meaning set forth in Section
5.1(a).

 

1.80    “Senior Executive Discussions” has the meaning set forth in Section
10.2(a) (Initial Dispute Resolution).

 

1.81    “Target” means a target selected by Scholar Rock pursuant to Section 2.1
(Research Programs).

 

1.82    “Target Nomination Period” means the term beginning on the Effective
Date and ending on December 31, 2020.

 

1.83    “Target Questionnaire” means the form of target questionnaire attached
hereto as Exhibit A.

 

1.84    “Technical Milestone II Criteria” has the meaning set forth in Section
4.2(b)(iii) (Technical Milestone II).

 

1.85    “Term” shall have the meaning set forth in Section 9.1 (Term).

 

1.86    “TGFβ Research Program” shall mean the Oncology Research Program, the CI
Fibrosis Research Program, and the CD Fibrosis Research Program.

 

1.87    “Third Party” means an entity other than a Party or a Party’s
Affiliates.

 

1.88    “Third Party Claims” has the meaning set forth in Section 8.1
(Indemnification by Adimab).

 

1.89    “Third Party Patent Licenses” means Patent licenses obtained by Scholar
Rock or its Affiliate or Licensee after Scholar Rock or such Affiliate or
Licensee determines in good faith that one or more such Patent licenses from
Third Parties are reasonably required by Scholar Rock or such Affiliate or
Licensee because such Patents Cover the way in which Program Antibodies were
discovered or optimized using Adimab Platform Technology under a Third Party
Patent Covering the Adimab Platform Technology itself or the operation of the
Adimab Platform Technology, in order to avoid Third Party claims of patent
infringement relating to the discovery or optimization of an Optioned Antibody,
which claims are reasonably believed by Scholar Rock or such Affiliate or
Licensee to be reasonably likely not to be dismissed at summary judgment and are
reasonably likely to succeed overall. For clarity, Third Party Patent Licenses
explicitly excludes licenses to any Excluded Technology.

 



9

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

1.90   “Valid Claim” means, with respect to a particular country, a claim of a
Patent in such country, which claim (a) is issued and unexpired and has not been
found to be unpatentable, invalid or unenforceable by a court or other authority
having jurisdiction, from which decision no appeal is taken, will be taken or
can be taken; or (b) is pending and has not been finally abandoned or finally
rejected and has been pending for no more than seven (7) years.

 

1.91    References in the body of this Agreement to “Sections” refer to the
sections of this Agreement. The terms “include,” “includes,” “including” and
derivative forms of them shall be deemed followed by the phrase “without
limitation” regardless of whether such phrase appears there (and with no
implication being drawn from its inconsistent inclusion or non-inclusion) and
the term “or” has the inclusive meaning represented by the phrase “and/or”
(regardless of whether it is actually written and drawing no implication from
the actual use of the phrase “and/or” in some instances but not in others).

 

1.92    To avoid doubt, the term “antibody” as used everywhere else in this
Agreement includes both full-length antibodies, fragments thereof, and
chemically modified versions thereof (including pegylated versions and
regardless of whether containing amino acid substitutions), all of the foregoing
whether naturally occurring, artificially produced, raised in an artificial
system, or created through modification of an antibody produced in any of the
foregoing ways or otherwise, and whether represented by physical material,
nucleic acid sequences, or amino acid sequences.

 

article 2

RESEARCH PROGRAMS.

 

2.1              Research Programs.

 

(a)               Research Plans. Prior to the Amendment Effective Date, Adimab
and Scholar Rock had started [***] Research Programs as follows [***]:

 

(i)             [***];

 

(ii)            [***];

 

(iii)           [***] (the “Oncology Research Program”) includes those Program
Antibodies listed on Exhibit C hereto. [***]

 



10

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(iv)             [***] (the “CI Fibrosis Research Program”) includes those
Program Antibodies listed on Exhibit D hereto. [***]

 

(v)              [***] (the “CD Fibrosis Research Program”) includes those
Program Antibodies listed on Exhibit E hereto. [***]

 

(b)              Additional Research Plans. In addition to the Research Programs
described above, the Parties agree that Scholar Rock may initiate up to [***]
additional Research Programs. Scholar Rock may nominate a new Target for a
Research Program by completing a Target Questionnaire and delivering it to
Adimab during the Target Nomination Period. Upon completion of a Target
Questionnaire by Scholar Rock, the Parties shall agree to a Research Plan
setting forth the expected timeline, budget, and relevant deliverables from
initial discovery and from optimization of Program Antibodies. In addition, a
Research Plan will set forth the criteria for achieving the technical milestone
described in Section 4.2(b) (Technical Milestones), which criteria shall be of
the type that Adimab currently has the capability of analytically measuring,
such as affinity and epitopic coverage, and such attributes shall not include
any sort of measurement of biological functionality. To the extent that Scholar
Rock is unable to identify IgGs with biological functionality in the initial
panel of IgGs delivered by Adimab as described in Phase 2 of the Research Plan,
Scholar Rock may request that Adimab use Commercially Reasonable Efforts to
screen additional IgGs beyond the initial panel to attempt to identify IgGs with
the desired function in accordance with a revised, mutually-agreed Research Plan
to govern such activities; provided, however, that in no event shall Adimab be
required to commence new screening activities beyond the date which is [***]
months after the initial screening efforts unless both Parties agree to such
extension. Such Research Plan shall be based upon the form of Research Plan
attached hereto as Exhibit B, and shall include Adimab’s responsibilities with
respect to the discovery and optimization of antibodies with respect to a
Target. Such Research Plan shall be agreed upon in writing by the Parties, and
such Research Program shall be conducted in accordance therewith. Neither Party
is required to perform a Research Program under this Agreement if the Parties do
not mutually agree in writing on a Research Plan. Adimab shall use Commercially
Reasonable Efforts to commence Research Programs hereunder promptly; provided,
however that Adimab’s obligation to commence a Research Program hereunder shall
be subject to the availability of Adimab researchers to perform such Research
Program; provided, further, however, that any delay will not exceed two (2)
months after agreement on a Research Plan and quality control of antigen. In the
event that Scholar Rock desires to increase the number of Research Programs it
would like to begin during the Target Nomination Period, the Parties will
discuss such additional Research Program(s) in good faith.

 

(c)               Conduct of Research.

 

(i)                 Evaluation Term. During the Evaluation Term (or Fibrosis
Evaluation Term, as applicable), each Party shall use its Commercially
Reasonable Efforts to perform the activities assigned to such Party in a
Research Plan and to achieve the timeline(s) set forth in such Research Plan.
Adimab’s performance obligations under a Research Program shall be contingent
upon Scholar Rock providing the Scholar Rock Materials, if any, set forth in
such Research Plan. Such Scholar Rock Materials are expected to include Target
antigen of suitable quality for performance of the Research Program. Adimab’s
obligations with regard to the performance of a Research Program shall be
subject to the Scholar Rock Materials passing Adimab’s quality control
standards. Adimab’s obligations with regard to the performance of a Research
Program shall expire at the end of the Research Term for such Research Program.

 



11

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(ii)              Research Term. During the applicable Research Term and for a
period of [***] after, the campaign manager for a given Research Program shall
not perform, or supervise the performance of, research relating to the
corresponding Target using Adimab Platform Technology for Adimab or its
Affiliates (whether for itself or on behalf of any Third Party).

 

(d)              Subcontracting. Adimab may subcontract any of its activities to
be performed under a Research Plan to an Affiliate or Third Party, provided that
(a) Adimab first obtain Scholar Rock’s prior written consent, (b) any such
Affiliate or Third Party will have entered into a written agreement with Adimab
that includes terms and conditions protecting and limiting use and disclosure of
Confidential Information at least to the same extent as under this Agreement,
(c) such Affiliate or Third Party and its personnel have or will have executed
prior to performing any such activities binding agreements to assign to Adimab
all right, title and interest in and to any Patents and Know-How created,
conceived or developed in connection with the performance of subcontracted
activities.

 

2.2              Project Management.

 

(a)               Scientific Research Committee. Promptly after the completion
of the first Research Plan, the Parties shall form a steering committee
consisting of [***] representatives of each Party (the “Research Committee”) to
oversee such Research Plan. The Research Committee’s role is to facilitate
communication regarding progress and performance in relation to the Research
Programs and the collaboration generally. Either Party may change its Research
Committee members upon written notice to the other Party. The Research Committee
may meet in person or by teleconference or videoconference. Each Party shall
designate one of its Research Committee members as co-chair. The Research
Committee shall meet from time to time promptly after the date of a written
request by either Party. Additional members representing either Party may attend
any Research Committee meeting. The co-chairs shall be responsible for
circulating, finalizing and agreeing upon minutes of each meeting within [***]
days after the meeting date. Upon expiration of the final Research Term, the
Research Committee shall be disbanded.

 

(b)              Decision Making. The Research Committee shall operate by
consensus but solely within the limits specified in this Section 2.2 (Project
Management), it being understood that if the co-chairs cannot agree with regards
to a specific matter within their decision-making authority, Scholar Rock shall
have the tie-breaking vote; provided, however that Scholar Rock shall not have
the power to do any of the following without the prior written consent of
Adimab: [***]. The Research Committee shall have the limited authority to amend
the Research Plans in a manner not substantially affecting resources required to
perform a Party’s obligations hereunder. Except for the limited authority set
forth in this Section 2.2 (Project Management), the Research Committee shall not
have any decision-making authority and in no event shall the Research Committee
have the power to amend or waive compliance with this Agreement.

 



12

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(c)               Alliance Managers. Each Party shall designate in writing
within [***] days after signing an “Alliance Manager” to be the primary contact
for such Party. The Alliance Manager shall be responsible for managing
communications between the Parties with respect to a Research Program, including
responsibility for scheduling teleconferences and coordinating Research
Committee meetings. Alliance Managers may also be members of the Research
Committee.

 

2.3              Reports; Records.

 

(a)               By Adimab. During the applicable Research Term, Adimab shall
provide written reports to Scholar Rock regarding such Research Plan.
Notwithstanding the foregoing or anything express or implied anywhere in this
Agreement, Adimab shall not be required to disclose any Adimab Platform
Technology or Adimab Platform Technology Improvements to Scholar Rock. Adimab
shall maintain records, in sufficient detail and good scientific manner
appropriate for patent purposes, which shall be complete and accurate and shall
fully and properly reflect all work done and results achieved in the performance
of a Research Program, for a period of at least [***] following completion or
termination of the applicable Research Plan. Adimab shall provide Scholar Rock
with at least [***] days’ written notice prior to destroying any such records.
Scholar Rock shall have the right to audit any such records upon reasonable
written notice to Adimab, and to request and receive copies of such records,
provided that, in the event that such records and data include disclosure of
Adimab Platform Technology or Adimab Platform Technology Improvements, Adimab
may redact those portions that would disclose Adimab Platform Technology or
Adimab Platform Technology Improvements prior to any review, inspection or
receipt by Scholar Rock.

 

(b)              By Scholar Rock. During the applicable Research Term, Scholar
Rock shall provide semi-annual written reports to Adimab which provide any data
Scholar Rock is required to provide under a Research Plan and which shall
disclose updated information regarding the existence and stage of development of
all Program-Benefited Antibodies since the date of the last report. For clarity,
the information reported by Scholar Rock after the Evaluation Term (or Fibrosis
Evaluation Term, as applicable) shall be solely for the purpose of allowing
Adimab to monitor Scholar Rock’s obligations under this Agreement.

 

2.4              Use of Adimab Materials. Scholar Rock and its Affiliates and
Licensees shall only use Adimab Materials (a) as is necessary to conduct a
Research Program during the Research Term and the Evaluation Term (or Fibrosis
Evaluation Term, as applicable), (b) pursuant to the license granted under
Section 3.1(a) (Research License to Scholar Rock) of this Agreement while such
license is in effect, or (c) after exercise of the Option, to generate and test
Program-Benefited Antibodies in accordance with Section 9.4 (Commitments
Regarding Program-Benefited Antibodies). Scholar Rock shall not use Adimab
Materials for any other purposes. For clarity, this means that, except as
specified pursuant to the foregoing sentence, Scholar Rock shall not (i) [***]
or (ii) use any Program-Benefited Antibodies or Adimab Materials, or information
related to the composition or sequences thereof (but excluding Target related
data), to discover or develop an alternative to any Program Benefited Antibody.
For clarity, the “sequence” of an antibody includes the amino acid sequence of
the antibody and the corresponding nucleic acid sequences. Adimab acknowledges
and agrees that upon receipt of Program Antibodies, Scholar Rock, its
Affiliates, Third Party service providers and Scholar Rock Collaborators, and
after exercise of the Option, Licensees, may conduct testing on such Program
Antibodies to optimize such Program Antibodies.

 



13

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

Adimab retains title to the Adimab Materials, including all quantities of
Program Antibodies that it provides under a Research Program, including during
the Evaluation Term (or Fibrosis Evaluation Term, as applicable). Such
quantities of Program Antibodies (i) are for use solely in assessing whether to
exercise the Option for such Target; provided, however, that Scholar Rock may
use such quantities of Program Antibodies and Program-Benefited Antibodies to
compare the performance of Program Antibodies and Program-Benefited Antibodies
in various assays against other Program Antibodies and Program-Benefited
Antibodies, other antibodies (including commercial and research antibodies), or
any other agent, and (ii) shall not be used in humans. Should Scholar Rock not
exercise its Option as described in Section 3.2(a) (Option), Scholar Rock shall
return to Adimab or destroy any remaining Program-Benefited Antibodies in its
possession on expiration of the Evaluation Term (or Fibrosis Evaluation Term, as
applicable) for such Target. Without limiting the generality of the foregoing,
during the Evaluation Term (or Fibrosis Evaluation Term, as applicable) and
after expiration of the Options, if unexercised, Scholar Rock shall not provide
Program-Benefited Antibodies to Third Parties; provided, however, that (a)
Scholar Rock may use Third Party service providers in the evaluation of Program
Antibodies and Program-Benefited Antibodies and (b) Scholar Rock may provide
Program Antibodies and Program-Benefited Antibodies Scholar Rock Collaborators
so long as in the case of (a) and (b), (1) each such Third Party service
providers and Scholar Rock Collaborators will have entered into a written
agreement with Scholar Rock that includes terms and conditions protecting and
limiting use and disclosure of Confidential Information at least to the same
extent as under this Agreement, (2) each such Third Party service providers and
Scholar Rock Collaborators and its personnel have or will have executed prior to
performing any such activities binding agreements to assign or exclusively
license to Scholar Rock all right, title and interest in and to any Patents and
Know-How that relate to the Adimab Materials created, conceived or developed in
connection with the performance of subcontracted activities, and (3) Scholar
Rock shall remain directly responsible to Adimab for the performance of such
Third Party service providers Scholar Rock Collaborators. Notwithstanding the
foregoing, should Scholar Rock exercise the Option for a given Target, all
right, title and interest in and to those Program-Benefited Antibodies shall
belong to and vest in Scholar Rock (subject to the terms and conditions of this
Agreement with respect to Program-Benefited Antibodies, including Section 9.4
(Commitments Regarding Program-Benefited Antibodies) hereof).

 

2.5              Use of Scholar Rock Materials. Adimab shall use the Scholar
Rock Materials solely to perform a Research Program for the applicable Target
and for no other purposes. Adimab shall not transfer the Scholar Rock Materials
to any Third Party. Within [***] days after receiving written notice from
Scholar Rock to do so, Adimab will return to Scholar Rock or destroy any
remaining Scholar Rock Materials (at Scholar Rock’s direction).

 



14

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

2.6              Certain Restrictions on the Use of Antibodies.

 

(a)               Adimab Restrictions. Adimab shall not: (i) use a Naïve Library
to screen with respect to a Target under any Research Plan if Adimab has
previously screened such Naïve Library for the same Target; (ii) in the future
screen a Naïve Library with respect to a Target if Adimab had previously
screened such Naïve Library for such Target pursuant hereto; (iii) transfer a
Naïve Library used to screen for a Target hereunder to any Third Party; (iv)
provide any Third Party with any Program Antibody delivered to Scholar Rock
pursuant hereto; provided, however, that Adimab may provide a Third Party with a
Non-Optioned Antibody if such Non-Optioned Antibody is independently
rediscovered without the use of Scholar Rock Materials or Scholar Rock
Confidential Information and without violating the provisions of clause (ii)
above; (v) deliver to Scholar Rock as a Program Antibody any antibody previously
delivered to a Third Party; provided, however, that Adimab may provide Scholar
Rock with a Program Antibody if such Program Antibody is not licensed (or
optioned) to a Third Party and such Program Antibody was independently
rediscovered without the use of Third Party Materials or Third Party
Confidential Information and without violating the provisions of clause (i)
above; (vi) file any Program Antibody Patents (except pursuant to Scholar Rock’s
instructions in accordance with Article 5 hereof); (vii) file any Patent
application that incorporates or relies on any Confidential Information of
Scholar Rock or its Affiliates; or (viii) use the Program Antibodies, or any
other antibody identified pursuant to a Research Plan hereunder, to research,
develop, manufacture or commercialize biologic or drug products in the Field for
Adimab, its Affiliates or for any Third Parties.

 

Notwithstanding anything to the contrary in this Agreement:

 

(i)               subject to Section 2.6(a) above and the following Section
2.6(a)(ii), nothing herein shall prevent Adimab from licensing or transferring
some or all of the Adimab Platform Technology and/or Adimab Platform Technology
Improvements to a Third Party (including technical support in connection
therewith) nor shall anything herein require Adimab to in any way limit the use
of the Adimab Platform Technology and/or Adimab Platform Technology Improvements
by Adimab or a Third Party; provided, however, that Adimab shall not provide any
Third Party with any antibody library used in conducting any Research Program
hereunder, and no such license or transfer shall in any way limit the licenses
granted to Scholar Rock in Sections 3.1(a) and 3.2(b)(ii); and

 

(ii)              nothing herein shall require Adimab to physically remove from
its libraries, or to prevent from being included in future libraries, any
Program-Benefited Antibodies. Adimab hereby reserves the right for Adimab, its
Affiliates, and those deriving rights from them to include Program-Benefited
Antibodies in antibody library(ies) transferred or licensed by Adimab to Third
Parties (including the transfer of physical possession of samples of
Program-Benefited Antibodies to a Third Party as part of the transfer of
libraries in such transactions). For clarity, Third Party recipients of Adimab’s
Platform Technology and/or Naïve Libraries are entitled to conduct any activity
with respect to Program-Benefited Antibodies without contractual restriction
from Adimab (although such activities may infringe Patents held by third
parties, including Scholar Rock); provided, however, that Adimab and each of its
Affiliates shall maintain a complete and accurate list of all Naïve Libraries
used as part of the Research Programs.

 



15

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(b)              Scholar Rock Restrictions. Scholar Rock hereby covenants that
it, its Affiliates and its Licensees shall not seek to or actually research,
develop or commercialize any Program-Benefited Antibody, or product containing
the foregoing (other than the activities permitted hereunder during the Research
Term and the Evaluation Term (or Fibrosis Evaluation Term, as applicable) for
the purpose of determining whether or not to exercise the Option for such
Target) except as Products containing Optioned Antibodies under this Agreement.

 

article 3

LICENSES; OPTION; DEVELOPMENT & COMMERCIALIZATION

 

3.1              Mutual Research Licenses.

 

(a)               Research License to Scholar Rock. During the Research Term and
Evaluation Term (or Fibrosis Evaluation Term, as applicable) for a Research
Program, Adimab, on behalf of itself and its Affiliates, hereby grants Scholar
Rock and its Affiliates a non-exclusive, sublicensable (solely to Third Party
service providers and Scholar Rock Collaborators in accordance with Section 2.4
(Use of Adimab Materials)), worldwide, license under the Adimab Platform
Patents, Adimab Platform Technology, Adimab Other Technology, Adimab’s interest
in Other Inventions, and Program Antibody Patents to perform research in the
Field for the purposes of performing Scholar Rock’s responsibilities under this
Agreement and a Research Plan hereunder and to evaluate Program Antibodies for
purposes of determining whether to exercise an Option. For clarity, multiple
antibody selectivity profiles may be generated during a single Research Program,
and Scholar Rock will have the right to test and evaluate antibodies from a
research program irrespective of their selectivity profile. For further clarity,
although comparison of Program Antibodies to antibodies generated outside a
Research Program is permitted (e.g., comparing affinities, specificities,
function, etc.), the license granted to Scholar Rock pursuant to this Section
3.1(a) (Research License to Scholar Rock) excludes the right to (i) discover,
optimize, or otherwise generate Program-Benefited Antibodies, (ii) discover or
optimize other antibodies using the Adimab Materials, Adimab Platform Technology
or Adimab Platform Technology Improvements, or (iii) use Program Antibodies or
Adimab Materials to (a) screen for other antibodies’ activity vis-à-vis the
applicable Target or (b) design other antibodies (in each case, other than
Program-Benefited Antibodies that will be milestone- and royalty-bearing to
Adimab under this Agreement).

 

(b)              Research License to Adimab. During the Research Term and
Evaluation Term (or Fibrosis Evaluation Term, as applicable) for a Research
Program, Scholar Rock and its Affiliates hereby grants to Adimab and its
Affiliates a non-exclusive, non-sublicensable (except to permitted contractors
of Adimab in accordance with Section 2.1(c)), non-transferable, license under
all Patents and Know-How Controlled by Scholar Rock, including those relating to
any Target (including any that relate by claiming antibodies directed to the
Targets or a mechanism of action via the Targets) or any Scholar Rock Materials,
solely to perform Adimab’s responsibilities under a Research Plan and for no
other purpose.

 



16

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

3.2              Commercial Rights.

 

(a)            Option. On a Research Program-by-Research Program basis, Adimab
hereby grants Scholar Rock the exclusive option (an “Option”) to obtain the
licenses and assignments described in Section 3.2(b) (Development and
Commercialization License and Assignment) for Optioned Antibodies discovered
during a Research Program, exercisable, in Scholar Rock’s sole discretion, on or
before the expiry of the applicable Evaluation Term (or, in the case of the
Fibrosis Research Programs, on or before the expiry of the applicable Fibrosis
Evaluation Term) by written notice to Adimab accompanied by payment of the
Option Fee for such Research Program. On a Research Program-by-Research Program
basis, Scholar Rock shall have the right [***].

 

(b)              Development and Commercialization License and Assignment.

 

(i)               Assignment. Subject to Scholar Rock’s exercise of the Option,
Adimab, on behalf of itself and its Affiliates, hereby assigns to Scholar Rock,
subject to the terms and conditions of this Agreement, all right, title and
interest in and to all applicable Optioned Program Antibody Patents, the
transfer of which shall occur automatically without any further action required
by either Party or any of their respective Affiliates. Notwithstanding the
foregoing, Adimab agrees to cooperate in executing related confirmatory
assignment upon request by Scholar Rock.

 

(ii)              License. Adimab, on behalf of itself and its Affiliates,
hereby grants to Scholar Rock and its Affiliates for each Research Program,
which may only be practiced upon Scholar Rock’s exercise of the applicable
Option, a worldwide, royalty-free, fully paid-up, non-exclusive, sublicensable
through multiple tiers (solely as provided in Section 3.2(b)(iii) (Licensees),
which Section shall apply to each such tier) license under the Adimab Platform
Patents, Adimab Platform Technology, Adimab’s interest in Other Inventions, and
Adimab Other Technology, in the Field, to research, develop, have developed,
make, have made, use, sell, offer to sell, import and export Optioned Antibodies
and Products during the Term. For clarity, the license to Scholar Rock excludes
the right to (i) discover or optimize antibodies using the Adimab Platform
Technology or Adimab Platform Technology Improvements, or (ii) use
Program-Benefited Antibodies or Adimab Materials to (a) screen for other
antibodies’ activity or (b) design other antibodies (in the case of either (a)
or (b), other than Program-Benefited Antibodies that will be milestone- and
royalty-bearing to Adimab under this Agreement).

 

(iii)             Licensees. Except as permitted by Section 2.4 (Use of Adimab
Materials) and Section 3.1(a) (Research License to Scholar Rock), Scholar Rock
shall not license or sublicense (or grant an option to a license or sublicense
to) any Program Antibody which is not an Optioned Antibody. Any license of any
Optioned Antibody and any sublicense of the rights granted under this Section
3.2(b) (Development and Commercialization License and Assignment) shall be made
solely pursuant to an agreement (a “Licensee Agreements”) that is consistent
with all relevant terms and conditions of this Agreement and to Licensees who
explicitly agree in writing to comply with all applicable terms of this
Agreement, including Section 9.4 (Commitments Regarding Program-Benefited
Antibodies) hereof, and which require such Licensees to indemnify Adimab
Indemnitees to the same extent that such Adimab Indemnitees are indemnified
pursuant to Section 8.2 hereof (Indemnification by Scholar Rock). Scholar Rock
shall remain responsible for all payments and other performance obligations due
under this Agreement, notwithstanding any license or sublicense that it may
grant.

 



17

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

3.3             Diligent Development and Commercialization. Scholar Rock shall,
itself or through an Affiliate or a Licensee, devote Commercially Reasonable
Efforts [***].

 

3.4              No Implied Licenses. Other than the licenses, options and
assignments explicitly set forth in this Article 3 (Licenses; Option;
Development & Commercialization) or in Article 5 (Intellectual Property),
neither Party grants any intellectual property licenses, options or assignments
to the other Party under this Agreement. This Agreement does not create any
implied licenses.

 

3.5              Covenant Not to Exceed License. Each Party hereby covenants
that it shall not practice any Patent or item of Know-How licensed to it under
this Agreement outside the scope of the license to such Party set forth in this
Agreement (or any subsequent agreement between the Parties providing for an
additional license under such Patent or item of Know-How). Scholar Rock, its
Affiliates and Licensees will not (i) research, develop, manufacture or
commercialize Program-Benefited Antibodies other than Optioned Antibodies or
(ii) research, develop, manufacture or commercialize Optioned Antibodies except
as Products under this Agreement; provided however, that, for clarity, Scholar
Rock, its Affiliates, Third Party service providers, Scholar Rock Collaborators
and Licensees may use, research, develop, and manufacture Optioned Antibodies to
compare the performance of such Optioned Antibodies in various assays against
other antibodies (including Program Antibodies, Program-Benefited Antibodies,
and commercial and research antibodies).

 

3.6              Bankruptcy Code. If this Agreement is rejected by a Party as a
debtor under Section 365 of the United States Bankruptcy Code (or similar
provision in the bankruptcy laws of another jurisdiction), then, notwithstanding
anything else in this Agreement to the contrary, all licenses and rights to
licenses granted under or pursuant to this Agreement (including those set forth
in this Article 3 (Licenses; Option; Development & Commercialization) and those
described in Article 9 (Term)) by the Party in bankruptcy to the other Party
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code (or similar provision in the bankruptcy laws of
the jurisdiction), licenses of rights to "intellectual property" as defined
under Section 101(35A) of the United States Bankruptcy Code (or similar
provision in the bankruptcy laws of the jurisdiction).

 

article 4

FINANCIAL TERMS.

 

4.1              Technology Access Fee. Scholar Rock will pay to Adimab a [***]
technology access fee of [***] dollars ($[***]) within [***] days of receipt of
an invoice from Adimab.

 



18

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

4.2              Research Stage Fees.

 

(a)               Research Funding. Scholar Rock shall pay Adimab an amount
equal to [***] percent ([***]%) of the actual FTEs expended by Adimab in the
performance of its obligations under each Research Program at the FTE Rate.
Scholar Rock shall make such payments quarterly in arrears based on actual FTE
usage. After the end of each calendar quarter, Adimab shall deliver to Scholar
Rock a detailed invoice stating the number of FTEs that performed activities
under the Research Programs during the prior calendar quarter. Scholar Rock
shall pay all invoices within [***] days of Scholar Rock’s receipt of such
invoice. Adimab shall keep adequate books and records of accounting for the
purpose of calculating FTEs and amounts payable to Adimab with respect thereto,
and Scholar Rock shall have the right to audit such records pursuant to Section
4.11, but reversing the roles of the Parties thereunder, mutatis mutandis. Each
Research Plan shall include a forecast setting forth the estimated FTEs for such
Research Program. If Adimab anticipates that its FTE expenditures will be more
than [***] percent ([***]%) of the forecasted amount in any such Research Plan,
Adimab shall obtain Scholar Rock’s approval of any such overage and in the
absence of such approval, Adimab will cease work on such Research Program until
receiving instruction from Scholar Rock to either (i) permanently cease work on
such Research Program, (ii) decrease the amount of work based on a
mutually-agreed revised Research Plan, and (iii) proceed as planned
notwithstanding the overage.

 

(b)              Technical Milestones.

 

(i)               Technical Milestone I. On a Research Program-by-Research
Program basis, Scholar Rock shall pay Adimab [***] dollars ($[***]) within [***]
days of receipt of an invoice from Adimab following [***].

 

(ii)              Technical Milestone II. On a Research Program-by-Research
Program basis, Scholar Rock shall pay Adimab [***] dollars ($[***]) within [***]
days of receipt of an invoice from [***]. [***].

 

4.3              Option Fee. In order to exercise the Option under Section
3.2(a) (Option) for a Research Program, Scholar Rock shall pay to Adimab a [***]
option exercise fee of either [***] dollars ($[***]) ([***]) or [***] dollars
($[***]) ([***] (a) [***] or (b) either of the Fibrosis Research Programs,
regardless of whether such Fibrosis Research Program [***]) (in either case, an
“Option Fee”), plus, in either case, an amount equal to any technical milestone
payment which was not previously paid with respect to such Research Program and
less, in either case, any Option Extension Fee(s) paid with respect to such
Research Program.

 



19

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

4.4              Milestone Payments.

 

(a)               Milestone Events. On a Product-by-Product basis, Scholar Rock
shall report in writing to Adimab the achievement of each event (each, a
“Milestone Event”) and pay the corresponding milestone payment (each, a
“Milestone Payment”) to Adimab, each within [***] days after the achievement of
the corresponding Milestone Event in the following table:

 

Milestone Event Milestone Payments for [***] Milestone Payments for [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***]

 

(b)              Catch-Up Payments. Milestone Payments are payable one time per
Product, the first time each is achieved for such Product, regardless of whether
a Product covers more than one Target or is comprised of one or more
Program-Benefited Antibodies; provided, however, if Scholar Rock later abandons
a Product prior to the First Commercial Sale of such Product with respect to
which it paid certain Milestone Payments, and Scholar Rock then proceeds to
develop a backup for such Product, Scholar Rock will not be obligated to pay
Milestone Payments that were previously paid with respect to the abandoned
Product when such milestones are achieved by the backup Product, but will pay
for any subsequent, previously unachieved milestones. The total Milestone
Payments payable shall not exceed (i) [***] Dollars ($[***]) and (ii) [***]
Dollars ($[***]). If a later-stage clinical Milestone Event is achieved for any
Product without one or more earlier-stage clinical Milestone Events having been
achieved for that Product, then Scholar Rock shall pay the Milestone Payment(s)
for such previous clinical Milestone Event(s) along with the payment for the
most recently achieved clinical-stage Milestone Event. If a Milestone Event
related to filing for Marketing Approval is achieved without one or more of the
clinical Milestone Events being achieved, then Scholar Rock shall pay the
Milestone Payment(s) for such previous clinical Milestone Event(s) along with
the payment for the first Milestone Event related to filing for Marketing
Approval.

 

4.5              Royalties.

 

(a)               Royalty Payments. As to each Product sold during the
applicable Royalty Term, on a Product-by-Product basis, Scholar Rock shall pay
Adimab a royalty of either (i) [***] percent ([***]%) of annual worldwide Net
Sales for [***] during the applicable Royalty Term for such Product in each
country or (ii) [***] percent ([***]%) of annual worldwide Net Sales for [***]
during the applicable Royalty Term for such Product in each country (in either
case, “Royalty Payments”).

 

(b)              Adjustment for Multispecific Product. On a Multispecific
Product-by-Multispecific Product and country-by-country basis, Scholar Rock may
reduce the Royalty Payments with respect to such Multispecific Product to [***]
percent ([***]%) of the otherwise applicable Royalty Payment during the
applicable Royalty Term for such Multispecific Product in such country.

 



20

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(c)               Adjustment for Third Party IP. If Scholar Rock or an Affiliate
or Licensee enters into any Third Party Patent Licenses, then [***] percent
([***]%) of the amounts actually paid to the Third Party under the Third Party
Patent License in consideration for a license to the Product in any given
calendar quarter in any given country may be offset against the Royalty Payment
or any Milestone Payment, if any, that would otherwise have been payable to
Adimab hereunder; provided, however, that in no event shall the Royalty Payment
or Milestone Payment owed to Adimab be reduced by more than [***] percent
([***]%) of the payment which would otherwise be due hereunder, with any excess
amounts for such Third Party Patent Licenses carried forward into the next
succeeding payment(s) until exhausted. It is understood, agreed and acknowledged
that Adimab’s allowing Scholar Rock to claim the credit of this Section 4.5(c)
(Adjustments for Third Party IP) as to any particular Third Party Patent
License: (a) does not mean Adimab believes that the licensed Patents were
infringed or Cover any aspect of the discovery or optimization work by Adimab;
(b) does not mean Adimab agrees with Scholar Rock’s opinion as to the likelihood
of success of a claim of such infringement or Coverage; (c) does not mean that
Adimab believes Scholar Rock’s opinion as to any of the foregoing is reasonable;
and (d) is not, will not be, and shall not be under any circumstances construed
as an admission of any kind. Adimab may have many reasons not to challenge any
given assertion of the credit of this Section 4.5(c) (Adjustment for Third Party
IP) by Scholar Rock, including: (1) maintaining good relations with a
counterparty; (2) an assessment that the costs of the credit are outweighed by
the benefits of Scholar Rock having a license in place that makes it feel
comfortable to proceed with the Product (resulting in a greater likelihood of
milestones and royalties being paid to Adimab); (3) resource limitations that
make it impracticable to challenge Scholar Rock’s assertion of such credit even
though Adimab may disagree whether this is proper; and (4) reasons other than
thinking that the relevant Patents Cover or were infringed.

 

(d)              Limit on Adjustments. Notwithstanding the application of any of
the foregoing provisions, in no event will the Royalty Payments paid to Adimab
by Scholar Rock with respect to a Product in a country be less than [***]
percent ([***]%) of Net Sales for such Product in such country during the
Royalty Term.

 

(e)               Know-How Royalty. For clarity, the Patent licenses granted to
Scholar Rock under this Agreement are non-royalty-bearing and the Parties have
negotiated Royalty Payments based on the value of the Know-How (primarily in the
form of trade secrets) used in the generation of Optioned Antibodies that are
licensed to Scholar Rock hereunder with the expectation that Scholar Rock will
obtain its own Patent protection for Products.

 

(f)                Diagnostic Products; Animal Health Products. Notwithstanding
anything to the contrary in this Agreement, in the event that Scholar Rock, its
Affiliates or Licensees develops, manufactures or commercializes a Product for
diagnostic use or animal health use, Scholar Rock shall share with Adimab [***]
percent ([***]%) of any upfront, milestone payments, royalties or other
consideration received from Third Parties with respect to such Product for
diagnostic use or animal health use, and shall pay Adimab’s share of any such
payments on a quarterly basis within [***] days after the end of the relevant
calendar quarter for which such amount is received. Any sales of Product for
diagnostic use or animal health use pursuant to a license hereunder shall not be
included in Net Sales and the Milestone Payments in Section 4.4 shall not apply
to any Product for diagnostic use or animal health use.

 



21

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

4.6              Quarterly Payment Timings. All Royalty Payments due under
Section 4.5 (Royalties) shall be paid quarterly within [***] days after the end
of the relevant calendar quarter for which royalties are due.

 

4.7              Royalty Payment Reports. With respect to each calendar quarter,
within [***] days after the end of the calendar quarter, Scholar Rock shall
provide to Adimab a written report stating the number and description of all
Products sold during the relevant calendar quarter; the gross sales associated
with such sales; and the calculation of Net Sales on such sales, including the
amount of any deduction provided for in the definition of Net Sales. The report
shall provide all such information on a country-by-country and
Product-by-Product basis.

 

4.8              Payment Method. All payments due under this Agreement to Adimab
shall be made by bank wire transfer in immediately available funds to an account
designated by Adimab. All payments hereunder shall be made in the legal currency
of the United States of America, and all references to “$” or “dollars” shall
refer to United States dollars (i.e., the legal currency of the United States).

 

4.9              Taxes. All payments under this Agreement are exclusive of all
taxes (such as taxes imposed on the production, sale, delivery or use of a
Product, including, without limitation, sales, use, excise or value added taxes)
other than income taxes owed by Adimab as a result of the payments made
hereunder. Scholar Rock will make all payments to Adimab under this Agreement
without deduction or withholding except to the extent that any such deduction or
withholding is required on payments made on transactions as a result of the fact
that such payments are made from different countries. The Parties agree to
cooperate with one another and use reasonable efforts to minimize obligations
for any taxes required by applicable law to be withheld or deducted from any
royalties, milestone payments or other payments made by Scholar Rock to Adimab
under this Agreement, including by completing all procedural steps, and taking
all reasonable measures, to ensure that any withholding tax is reduced or
eliminated to the extent permitted under applicable law, including income tax
treaty provisions and related procedures for claiming treaty relief. To the
extent that Scholar Rock is required to deduct and withhold taxes on any payment
to Adimab, Scholar Rock shall deduct and withhold such taxes and pay the amounts
of such taxes to the proper government authority in a timely manner and promptly
submit to Adimab an official tax certificate or other evidence of such
withholding sufficient to enable Adimab to claim such payment of taxes. Scholar
Rock shall provide Adimab with reasonable assistance in order to allow Adimab to
recover, as permitted by applicable law, withholding taxes, value added taxes or
similar obligations resulting from payments made hereunder or to obtain the
benefit of any present or future treaty against double taxation which may apply
to such payments. Adimab shall provide Scholar Rock with any tax forms that may
be reasonably necessary in order for Scholar Rock to not withhold tax or to
withhold tax at a reduced rate under an applicable bilateral tax income treaty.
Adimab shall use reasonable efforts to provide any such tax forms to Scholar
Rock at least [***] days prior to the due date identified by Scholar Rock for
any payment for which Adimab desires that Scholar Rock apply a reduced
withholding rate. Scholar Rock shall make all payments due hereunder from the
United States.

 



22

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

4.10          Records; Inspection.

 

(a)               Scholar Rock shall keep complete and accurate records of its
sales and other dispositions (including use in clinical trials, or provision on
a compassionate use basis or as marketing samples) of Optioned Antibodies and
Products including all records that may be necessary for the purposes of
calculating all payments due under this Agreement. Scholar Rock shall make such
records available for inspection by an accounting firm selected by Adimab and
reasonably acceptable to Scholar Rock at Scholar Rock’s premises in the United
States on reasonable notice during regular business hours for the sole purpose
of verifying the accuracy of Scholar Rock’s Royalty Payments.

 

(b)              At Adimab’s expense no more than once per calendar year, Adimab
has the right to retain an independent certified public accountant from a
nationally recognized (in the U.S.) accounting firm reasonably acceptable to
Scholar Rock to perform on behalf of Adimab an audit, conducted in accordance
with U.S. generally accepted accounting principles (GAAP), of such books and
records of Scholar Rock as are deemed necessary by the independent public
accountant to report on Net Sales for the period or periods requested by Adimab
and the correctness of any report or payments made under this Agreement. Any
such auditor shall enter into a reasonable and customary confidentiality
agreement prior to commencing any such audit and shall not disclose Scholar
Rock’s confidential information to Adimab, except to the extent such disclosure
is necessary to verify the accuracy of the financial reports furnished by
Scholar Rock or the amount of payments due by Scholar Rock under this Agreement.

 

(c)               If the audit reveals an underpayment, Scholar Rock shall
promptly pay to Adimab the amount of such underpayment plus interest in
accordance with Section 4.14 (Late Payments). If the audit reveals that the
monies owed by Scholar Rock to Adimab has been understated by more than [***]
percent ([***]%) for the period audited, Scholar Rock shall, in addition, pay
the costs of such audit.

 

(d)              Adimab shall treat all information received from Scholar Rock
in connection with any inspection or audit pursuant to this Section 4.10
(Records; Inspection) as Confidential Information of Scholar Rock.

 

4.11           Licensee Reports, Records and Audits. If Scholar Rock grants any
Product licenses or sublicenses, Scholar Rock shall ensure that any agreements
with such Licensees shall include an obligation for the Licensee to (i) maintain
records adequate to document and verify the proper payments (including
milestones and royalties) to be paid to Adimab; (ii) provide reports with
sufficient information to allow such verification; and (iii) allow Adimab (or
Scholar Rock if requested by Adimab) to verify the payments due.

 



23

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

4.12          Foreign Exchange. If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the exchange rates reported on the fifth (5th) business day
prior the payment due date for the purchase and sale of U.S. dollars, as
reported by the Wall Street Journal. With any payment in relation to which a
currency conversion is performed to calculate the amount of payment due, Scholar
Rock shall provide to Adimab a true, accurate and complete copy of the exchange
rates used in such calculation.

 

4.13          Non-refundable, non-creditable payments. Each payment that is
required under this Agreement is non-refundable and non-creditable except to the
extent set forth in Section 4.5(c) (Adjustment for Third Party IP).

 

4.14          Late Payments. Any amount owed by Scholar Rock to Adimab under
this Agreement that is not paid within the applicable time period set forth
herein will accrue interest at the rate of [***] percent ([***]%) above the
then-applicable short-term three-month London Interbank Offered Rate (LIBOR) as
quoted in the Wall Street Journal (or if it no longer exists, a similarly
authoritative source) calculated on a monthly basis, or, if lower, the highest
rate permitted under applicable law.

 

article 5

Intellectual Property.

 

5.1              Ownership and Inventorship.

 

(a)               Program Patents and Program Inventions. Adimab shall solely
own, regardless of inventorship, all Adimab Platform Patents and, prior to
Option exercise, all Program Antibody Patents. On a Research Program-by-Research
Program basis, from and after the date of Option exercise, Scholar Rock shall
own, regardless of inventorship, the Optioned Program Antibody Patents and
Adimab shall continue to own all other Program Antibody Patents, subject to the
terms and conditions of this Agreement. Adimab shall solely own all Program
Inventions that constitute Adimab Platform Technology Improvements and Adimab
Platform Patents that Cover such Adimab Platform Technology Improvements.
Scholar Rock shall solely own all Program Patents and Program Inventions (i)
made solely by employees of, or others obligated to assign Program Inventions
to, Scholar Rock, (ii) that are related or directed to any Targets (or the
pathway or indication associated with such Targets) or the Scholar Rock
Materials made solely by employees of, or others obligated to assign Program
Inventions to, Adimab, and (iii) Joint Program Inventions to the extent that
they are related or directed to any Targets or the Scholar Rock Materials
(collectively, “Scholar Rock Program Inventions”). Program Inventions that are
not related or directed to any Targets or the Scholar Rock Materials made solely
by employees of, or others obligated to assign Program Inventions to, Adimab,
and Joint Program Inventions to the extent that they are not related or directed
to any Targets or the Scholar Rock Materials (“Other Inventions”) shall be owned
by the Party that invented them.

 



24

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(b)              Other Patents and Know-How. To avoid doubt, nothing in this
Agreement shall alter the ownership of the Parties’ pre-existing Patents and
Know-How.

 

(c)               Inventorship. Inventorship for purposes of this Agreement, and
all intellectual property-related definitions in this Agreement, shall be
determined in accordance with United States patent law.

 

5.2              Implementation.

 

(a)               Assignments. Each Party hereby assigns, and shall cause its
Affiliates, licensees and sublicensees, and employees, subcontractors,
consultants and agents of any of the foregoing, to assign, to the other Party
Program Inventions, associated Patents, and Program Inventions as necessary to
achieve ownership as provided in Section 5.1 (Ownership and Inventorship). Each
assigning Party shall execute and deliver all documents and instruments
reasonably requested by the other Party to evidence or record such assignment or
to file for, perfect or enforce the assigned rights. Each assigning Party hereby
appoints the other Party as attorney-in-fact solely to execute and deliver the
foregoing documents and instruments if such other Party after making reasonable
inquiry does not obtain them from the assigning Party. Each Party and its
Affiliates shall perform its activities under this Agreement through personnel
who have made a similar assignment and appointment to and of such Party or its
Affiliate. Each assigning Party shall make its relevant personnel (and their
assignments and signatures on such documents and instruments) reasonably
available to the other Party for assistance in accordance with this Article 5
(Intellectual Property) at no charge.

 

5.3              Disclosure. During the Term, each Party shall promptly disclose
to the other Party the making, conception or reduction to practice of any
Program Inventions that would be Covered by Program Antibody Patents or in
Scholar Rock’s case that are Adimab Platform Technology Improvements (which, to
avoid doubt, are assigned to Adimab under this Agreement). Such disclosure shall
occur as soon as possible, but in any case within [***] days after the Party
determines such Program Inventions have been invented. To avoid doubt, this
Section 5.3 (Disclosure) shall not be read to require Adimab to disclose Program
Inventions constituting Adimab Platform Technology Improvements to Scholar Rock.

 

5.4              Program Patent Prosecution and Maintenance.

 

(a)              Adimab Platform Technology. Adimab shall have the sole right
(but not the obligation) to file, prosecute, maintain, defend and enforce all
Adimab Platform Patents and Patents within Adimab Other Technology, all at its
own expense.

 

(b)              Program Antibody Patents. Scholar Rock shall have the sole
right to file and prosecute all Program Antibody Patents, at Scholar Rock’s
expense, and prior to Option exercise, recording Adimab as the sole assignee.
Such right shall continue for the duration of the longer of the Evaluation Term
(or Fibrosis Evaluation Term, as applicable) and, if Scholar Rock exercises the
Option, the Term, subject to all of the following:

 



25

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(i)                Prior to Option exercise, Scholar Rock shall not file any
Program Antibody Patent that discloses the sequence of any Program Antibody
unless such Program Antibody Patent can be prevented from publishing.

 

(ii)              Prior to Option exercise, to the extent that individual
Program-Benefited Antibodies represent distinct patentable inventions, they
shall be disclosed in separate applications and not as a group (e.g., as a
filing on multiple patentable inventions), unless Adimab consents in its
discretion in writing in advance to another approach.

 

(iii)            If Scholar Rock does not exercise the Option during the
Evaluation Term (or Fibrosis Evaluation Term, as applicable), with respect to a
Target, then all Program Antibody Patents that had been filed (if any) related
to such Target shall be promptly abandoned without being published and within
[***] days after the Option expiring Scholar Rock shall make any and all filings
necessary to result in such abandonment without publication (at Scholar Rock’s
expense) and provide documentation thereof to Adimab, and the licenses to such
Program Antibody Patents provided to Scholar Rock under Article 3 (Licenses;
Option; Development & Commercialization) shall then expire.

 

(iv)             Scholar Rock shall ensure that the sequences of Non-Optioned
Antibodies shall not become published.

 

(v)              Scholar Rock shall use Commercially Reasonable Efforts to
[***].

 

(vi)             Scholar Rock shall be solely responsible for all costs of the
activities under this Section 5.4(b) (Program Antibody Patents), except that to
the extent Adimab hires counsel to review and comment on Scholar Rock’s
prosecution in which case Adimab shall be solely responsible for the fees to
such counsel.

 

(vii)            On a quarterly basis, Scholar Rock shall provide Adimab with a
summary of all material actions filed with patent offices relating to the
prosecution of the Program Antibody Patents. Scholar Rock may request, in its
sole discretion, that Adimab review and comment on certain prosecution matters
related to the Program Antibody Patents, including drafts of patent applications
prior to filing such applications with the applicable patent offices.

 

(c)             Responsibility. It is understood and agreed that searching for,
identification and evaluation of Third-Party Patents that may apply to any
Program Antibodies based on sequence, Target, methods of treating using any
Program Antibodies, or the like is the responsibility of Scholar Rock, and that
Adimab shall have no responsibility for the foregoing nor liability if any such
Third-Party Patents exist.

 

(d)             Scholar Rock Program Inventions. Scholar Rock shall be
responsible, at its sole expense and in its sole discretion, to prepare, file,
prosecute, enforce and maintain (including conducting or participating in
interferences and oppositions) all Program Patents on Scholar Rock Program
Inventions, other than Optioned Program Antibody Patents and Adimab Platform
Technology Improvements (which, to avoid doubt, are both addressed above).

 



26

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

5.5              Infringement of Patents by Third Parties. Scholar Rock shall
have the exclusive right, but not the obligation, in its sole discretion, to
enforce the Optioned Program Antibody Patents against infringement through
activities or conduct of a Third Party in the Field. Adimab shall cooperate
fully with Scholar Rock bringing such action including by being joined as a
party plaintiff if necessary to obtain standing for such action (at the expense
of Scholar Rock).

 

5.6              Cooperation of the Parties. At the reasonable request of the
responsible (as provided for in this Article 5 (Intellectual Property)) Party,
the other Party agrees to cooperate fully in the preparation, filing,
prosecution, enforcement and maintenance of any Program Patents under this
Agreement. Such cooperation includes executing all papers and instruments (or
causing its personnel to do so) reasonably useful to enable the other Party to
apply for and to prosecute patent applications in any country; and promptly
informing the other Party of any matters coming to such Party’s attention that
may affect the preparation, filing, prosecution, enforcement or maintenance of
any such Patents. Notwithstanding the foregoing, Adimab shall not be required
pursuant hereto to disclose Adimab Platform Technology to Scholar Rock or to
participate in any action against another Adimab customer.

 

article 6

CONFIDENTIALITY; PUBLICITY.

 

6.1              General Confidentiality Obligations.

 

(a)               Any and all confidential or proprietary information disclosed
or provided to one Party by the other Party under this Agreement is the
“Confidential Information” of the disclosing Party; provided, however, that,
notwithstanding the foregoing, (i) Confidential Information which constitutes
Know-How shall be owned by the Party which owns such Know-How as a result of the
application of Article 5 (Intellectual Property), (ii) information embodied in
Adimab Materials is Adimab’s Confidential Information, and (iii) information
embodied in the Scholar Rock Materials and Research Plan and selection strategy
for a Target provided by Scholar Rock for discovering Program Antibodies is
Scholar Rock’s Confidential Information; provided, however, that,
notwithstanding the foregoing, nothing herein shall prevent Adimab from
collaborating with a Third Party, and in the course of such collaborations,
using materials, research plans, or selection strategies which are similar to
those used pursuant hereto so long as Adimab does not use Scholar Rock’s
Confidential Information in determining to use such materials, research plans,
or selection strategies.

 

(b)              To avoid doubt, prior to exercise of the Option, sequence
information (whether as to amino acid sequence or nucleic acid sequence) with
respect to Program Antibodies shall be deemed the Confidential Information of
both Parties, except that from and after the date of Option exercise, the
sequence information as to the CDRs of Optioned Antibodies shall solely be
Confidential Information of Scholar Rock. For clarity, nothing herein shall
prohibit Scholar Rock from disclosing sequence information with respect to
Program Antibodies with its Third Party service providers or Scholar Rock
Collaborators prior to exercise of the Option; provided, however, that, such
disclosures are in accordance with the terms of Section 2.4 (Use of Adimab
Materials) and Section 6.1(c) (General Confidentiality Obligations).

 



27

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(c)               Each Party shall receive and maintain the other Party’s
Confidential Information in strict confidence. Neither Party shall disclose any
Confidential Information of the other Party to any Third Party, except as
otherwise provided in this Article 6. Neither Party shall use the Confidential
Information of the other Party for any purpose other than as required to perform
its obligations or exercise its rights hereunder. Each Party may disclose the
other Party’s Confidential Information to the receiving Party’s employees,
directors, consultants and contractors requiring access thereto for the purposes
of this Agreement, provided, however, that prior to making any such disclosures,
each such person shall be bound by written agreement to maintain Confidential
Information in confidence and not to use such information for any purpose other
than in accordance with the terms and conditions of this Agreement. Each Party
agrees to take all steps necessary to ensure that the other Party’s Confidential
Information shall be maintained in confidence including such steps as it takes
to prevent the disclosure of its own proprietary and confidential information of
like character. Each Party agrees that this Agreement shall be binding upon its
employees and contractors involved in the activities contemplated hereby. Each
Party shall take all steps necessary to ensure that its employees and
contractors shall comply with the terms and conditions of this Agreement. The
foregoing obligations of confidentiality and non-use shall survive, and remain
in effect for a period of [***] years from, the termination or expiration of
this Agreement in accordance with Article 9 (Term).

 

6.2              Exclusions from Nondisclosure Obligation. Information shall not
be considered Confidential Information and the nondisclosure and nonuse
obligations in Section 6.1 (General Confidentiality Obligations) shall not apply
to the extent that the receiving Party can establish by competent written proof
that such information:

 

(a)               at the time of disclosure is publicly known;

 

(b)               after disclosure, becomes publicly known by publication or
otherwise, except by breach of this Agreement by such Party;

 

(c)               was in such Party’s possession at the time of the earlier of
disclosure hereunder;

 

(d)               is received by such Party from a Third Party who has the
lawful right to disclose the Confidential Information and who shall not have
obtained the Confidential Information either directly or indirectly from the
disclosing Party; or

 

(e)               is independently developed by such Party (i.e., without
reference to Confidential Information of the disclosing Party).

 



28

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

6.3              Required Disclosures. If either Party is required, pursuant to
a governmental law, regulation or order, to disclose any Confidential
Information of the other Party, the receiving Party (i) shall give advance
written notice to the disclosing Party, (ii) shall make a reasonable effort to
assist the other Party to obtain a protective order requiring that the
Confidential Information so disclosed be used only for the purposes for which
the law or regulation required and (iii) shall use and disclose the Confidential
Information solely to the extent required by the law or regulation.

 

6.4              Terms of Agreement. The terms of this Agreement are the
Confidential Information of both Parties. However, each Party shall be entitled
to disclose the terms of this Agreement under legally binding obligations of
confidence and limited use to: legal, financial and investment banking advisors;
and potential and actual investors, acquirers and licensees or sublicensees
doing diligence and counsel for the foregoing. In addition, if legally required,
a copy of this Agreement may be filed by either Party with the SEC (or relevant
ex-U.S. counterpart). In that case, the filing Party will if requested by the
other Party diligently seek confidential treatment for terms of this Agreement
for which confidential treatment is reasonably available, and shall provide the
non-filing Party reasonable advance notice of the terms proposed for redactions
and a reasonable opportunity to request that the filing Party make additional
redactions to the extent confidential treatment is reasonably available under
the law. The filing Party shall seek and diligently pursue such confidential
treatment requested by the non-filing Party.

 

6.5              Return of Confidential Information. Promptly after the
termination or expiration of this Agreement for any reason, each Party shall
return to the other Party all tangible manifestations of such other Party’s
Confidential Information at that time in the possession of the receiving Party.

 

6.6              Publicity.

 

(a)               Press Releases. Either Party may publish a press release
disclosing the existence of this Agreement (but not the financial terms hereof),
subject to the other Party’s written approval of the language. Other than
repeating information in such press release (or any subsequent mutually agreed
press release), neither Party will generate or allow any further publicity
regarding this Agreement or the transaction or research contemplated hereunder
in which the other Party is identified, without giving the other Party the
opportunity to approve such press release.

 

(b)              Announcement of Subsequent Events. The Parties recognize the
importance of announcing the exercise of any Option and the achievement of
Milestone Events, and agree that either Party may disclose these occurrences. At
the disclosing Party’s request, such Party shall propose the text of the
proposed press release to announce each such event and the other Party shall
have the opportunity to review and approve such text (such approval not to be
unreasonably withheld).

 

(c)               Bundled Press Releases. It is understood and agreed that
Adimab sometimes issues press releases that group multiple achievements of
Adimab (such as expanded collaborations, option exercises, and achievement of
milestones). It is understood and agreed that Adimab may choose to group text
from an approved press release, or the announcement of Option exercise and/or
achievement of a Milestone Event with other accomplishments or events not
relating to this Agreement and in such event, the only portion of the press
release into which the Scholar Rock shall have a consent right (such consent not
to be unreasonably withheld), shall be those portions that relate to this
Agreement.

 



29

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

6.7              Publication. Scholar Rock may publish or present the results of
any Research Program and/or the results of evaluation of Program Antibodies
(including during the applicable Evaluation Terms or Fibrosis Evaluation Terms,
as applicable), in each case solely with respect to Program Antibodies and/or
their Target(s), subject to the prior review by Adimab for patentability and
protection of Adimab’s Confidential Information as provided in this Section 6.7
(Publication) and without disclosing Adimab Confidential Information (including
sequence information that is Adimab’s Confidential Information) (and subject to
Section 6.2 (Exclusions from Non-Disclosure Obligation)) unless approved of in
advance in writing by Adimab in its sole discretion. During the applicable
Evaluation Terms (or Fibrosis Evaluation Terms, as applicable), Scholar Rock
will provide to Adimab the opportunity to review any proposed abstracts,
manuscripts or summaries of presentations that cover such results. Adimab will
respond in writing promptly and in no event later than [***] days after receipt
of the proposed material with either approval of the proposed material or a
specific statement of concern, based upon either the need to seek (i) patent
protection or (ii) delete Adimab Confidential Information. In the event of
concern, during the applicable Evaluation Terms (or Fibrosis Evaluation Terms,
as applicable), Scholar Rock agrees not to submit such publication or to make
such presentation that contains such information until Adimab is given a
reasonable period of time (not to exceed [***] days) to seek patent protection
for any material in such publication or presentation that it believes is
patentable and that it has the right to patent, or to resolve any other issues,
and, in any case, Scholar Rock will remove from such proposed publication any
Confidential Information of Adimab as requested by Adimab.

 

6.8              Certain Data. The Parties recognize the need for Adimab to
disclose the general capabilities of the Adimab Platform Technology. In
connection therewith, notwithstanding this Article 6 (Confidentiality;
Publicity), without disclosing Scholar Rock’s identity, the identity of the
Target (although the class of Target may be disclosed as protein to protein
complexes), or the sequence of any Program Antibody, Adimab shall be entitled to
disclose generally Program Antibody attributes and Program Inventions, including
the following: (a) Program Antibody binding affinities (kD), (b) expression
range regarding Program Antibodies, (c) germline distribution of Program
Antibodies, (d) Program Antibody format (i.e., monoclonal, Morrison bispecific,
etc.), and (e) stage of development of Program-Benefited Antibodies.

 

article 7

REPRESENTATIONS AND WARRANTIES.

 

7.1              Mutual Representations. Each of Adimab and Scholar Rock hereby
represents and warrants to the other of them that the representing and
warranting Party is duly organized in its jurisdiction of incorporation; that
the representing and warranting Party has the full power and authority to enter
into this Agreement; that this Agreement is binding upon the representing and
warranting Party; that this Agreement has been duly authorized by all requisite
corporate action within the representing and warranting Party; and that the
execution, delivery and performance by the representing and warranting Party of
this Agreement and its compliance with the terms and conditions hereof does not
and shall not conflict with or result in a breach of any of the terms and
conditions of or constitute a default under (a) any agreement or other
instrument binding or affecting it or its property, (b) the provisions of its
bylaws or other governing documents or (c) any order, writ, injunction or decree
of any governmental authority entered against it or by which any of its property
is bound.

 



30

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

7.2              Representations of Adimab. Adimab hereby represents and
warrants to Scholar Rock that, as of the Effective Date:

 

(a)               There are no complaints filed in court or, to Adimab’s
knowledge, otherwise threatened, relating to Adimab Platform Patents which, if
decided in a manner adverse to Adimab, would materially affect Adimab’s practice
of the Adimab Platform Technology or Scholar Rock’s rights as contemplated by
this Agreement.

 

(b)              There are no judgments or settlements against Adimab or its
Affiliates or to which they are Party which would materially affect Adimab’s
practice of the Adimab Platform Technology as contemplated in this Agreement.
Adimab is not party to any settlement discussions that, if concluded as of the
Effective Date, would result in a settlement which would materially affect
Adimab’s practice of the Adimab Platform Technology or Scholar Rock’s rights as
contemplated in this Agreement.

 

(c)               To Adimab’s knowledge, the conception, development and
reduction to practice of the Adimab Platform Technology, as it exists on the
Effective Date, have not constituted or involved the misappropriation of trade
secrets, know-how or similar rights or property of any person; provided,
however, for clarity, Excluded Technology is specifically excluded from such
representation.

 

(d)              To Adimab’s knowledge, the practice of the Adimab Platform
Technology as practiced by Adimab as of the Effective Date, does not, and will
not, during the Term, infringe a valid, issued Patent or any pending published
Patent applications, in each case, owned by a Third Party; provided, however,
Excluded Technology is specifically excluded from such representation.

 

(e)               The practice of the Adimab Platform Technology as practiced by
Adimab as of the Effective Date, does not, and will not, during the Term,
infringe U.S. Patent No. 9,012,181 titled “Multi-chain eukaryotic display
vectors and thereof” and its progeny.

 

(f)                To Adimab’s knowledge, the Adimab Platform Technology will
not misappropriate any trade secret of any Third Party (excluding, to be clear,
any misappropriation associated with Scholar Rock’s provision of the Scholar
Rock Materials or any Know-How provided by Scholar Rock or used by Scholar Rock
under a Research Program); provided, however, for clarity, Excluded Technology
is specifically excluded from such representation.

 



31

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

7.3             DISCLAIMER OF WARRANTIES. OTHER THAN THE EXPRESS WARRANTIES OF
SECTION 7.1 (MUTUAL REPRESENTATIONS) AND SECTION 7.2 (REPRESENTATIONS OF
ADIMAB), Each party DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
THAT ANY PRODUCTS DEVELOPED UNDER THIS AGREEMENT ARE FREE FROM THE RIGHTFUL
CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE OR THAT ANY PROGRAM
PATENTS WILL ISSUE OR BE VALID OR ENFORCEABLE OR THAT THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT HEREUNDER WILL BE SUCESSFUL.

 

article 8

INDEMNIFICATION

 

8.1              Indemnification by Adimab. Adimab hereby agrees to indemnify,
defend and hold harmless (collectively, “Indemnify”) Scholar Rock, its
Affiliates and its and their directors, officers, agents and employees
(collectively, “Scholar Rock Indemnitees”) from and against any and all
liability, loss, damage or expense (including without limitation reasonable
attorneys’ fees) (collectively, “Losses”) they may suffer as the result of
Third-Party claims, demands and actions (collectively, “Third-Party Claims”)
arising out of or relating to (a) any breach of a representation or warranty
made by Adimab under Article 7 (Representations and Warranties), , (b) a
material breach of any of Adimab’s obligations under this Agreement, or (c) the
negligence or intentional misconduct of Adimab Indemnitees; except, in each
case, to the extent of any Losses for which Scholar Rock is required to
Indemnify Adimab pursuant to Section 8.2 (Indemnification by Scholar Rock).

 

8.2              Indemnification by Scholar Rock. Scholar Rock hereby agrees
that it and its Licensees shall Indemnify Adimab, its Affiliates and its and
their directors, officers, agents and employees (collectively, “Adimab
Indemnitees”) from and against any and all Losses they may suffer as the result
of Third-Party Claims arising out of or relating to (a) any breach of a
representation or warranty made by Scholar Rock under Article 7 (Representations
and Warranties), (b) Scholar Rock’s research, testing, development, manufacture,
use, sale, distribution, licensing and/or commercialization of Program-Benefited
Antibodies and/or Products (but, for clarity, excluding any activities conducted
by Adimab under this Agreement other than the use of Scholar Rock Materials,
including the practice of the Adimab Platform Technology pursuant hereto), (c)
Adimab’s use of any Scholar Rock Materials, (d) the use by Scholar Rock or its
Licensees of any Excluded Technology, (e) material breach of any of Scholar
Rock’s obligations under this Agreement, or (f) the negligence or intentional
misconduct of Scholar Rock Indemnitees; except in each case to the extent of any
Losses for which Adimab is required to Indemnify Scholar Rock pursuant to
Section 8.1 (Indemnification by Adimab).

 



32

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

8.3              Indemnification Procedures. Each of the foregoing agreements to
Indemnify is conditioned on the relevant Adimab Indemnitees or Scholar Rock
Indemnitees (i) providing prompt written notice of any Third-Party Claim giving
rise to an indemnification obligation hereunder, (ii) permitting the
indemnifying Party to assume full responsibility to investigate, prepare for and
defend against any such Third-Party Claim (as, but only to the extent and for
such period of time, such Third-Party Claim solely involves monetary damages and
such indemnifying Party agrees in writing with such indemnified Party that the
indemnifying Party shall be solely responsible for any and all such monetary
damages), (iii) providing reasonable assistance in the defense of such claim at
the indemnifying Party’s reasonable expense, and (iv) not compromising or
settling such Third-Party Claim without the indemnifying Party’s advance written
consent. If the Parties cannot agree as to the application of the foregoing
Sections 8.1 (Indemnification by Adimab) and 8.2 (Indemnification by Scholar
Rock), each may conduct separate defenses of the Third-Party Claim, and each
Party reserves the right to claim indemnity from the other in accordance with
this Article 8 (Indemnification) upon the resolution of the underlying
Third-Party Claim.

 

8.4              Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE
REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 8 (INDEMNIFICATION) OR
AS REGARDS A BREACH OF A PARTY’S RESPONSIBILITIES PURSUANT TO ARTICLE 6
(CONFIDENTIALITY; PUBLICITY), NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES SHALL
BE LIABLE FOR ANY SPECIAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE
DAMAGES HEREUNDER, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE.

 

article 9

TERM.

 

9.1              Term. The term (the “Term”) of this Agreement shall commence on
the Effective Date and shall expire (a) in the event that no Option is
exercised, upon the conclusion of the last-to-expire Evaluation Term (or
Fibrosis Evaluation Term, as applicable); or (b) in the event that an Option is
exercised, on a country-by-country and Product-by-Product basis on the
expiration of the last Royalty Term for a Product in the particular country, in
each case, unless earlier terminated by a Party as set forth below in this
Article 9 (Term). On expiration under subsection (b) in the particular country,
the license of Section 3.2(b)(ii) for the corresponding Product and its Optioned
Antibody shall automatically convert to a perpetual, irrevocable, non-exclusive
and fully paid-up license in such country.

 

9.2              Material Breach. Either Party may terminate this Agreement for
the material breach of this Agreement by the other Party, if such breach remains
uncured [***] days following notice from the non-breaching Party to the
breaching Party specifying such breach; provided, however, that if cure of such
breach cannot reasonably be effected within such [***] day period, the breaching
party may deliver to the non-breaching Party a plan reasonably calculated to
cure such breach within a reasonable timeframe, but in no event longer than an
additional [***] days. Following delivery of such a plan, the breaching Party
will carry out the plan and cure the breach. If there is a good faith dispute as
to the existence or cure of a breach or default pursuant to this Section 9.2
(Material Breach), all applicable cure periods will be tolled during the
existence of such good faith dispute and no termination for a breach which is
disputed in good faith will become effective until such dispute is resolved
pursuant to the process set forth in Section 10.2 (Dispute Resolution).

 



33

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

9.3              Termination by Scholar Rock. Scholar Rock may terminate this
Agreement in its entirety for any reason upon [***] days prior written notice to
Adimab.

 

9.4              Commitments Regarding Program-Benefited Antibodies. It is the
intent of the Parties that Scholar Rock and its Licensees will pay the Option
Fee, Milestone Payments and Royalty Payments in accordance with Article 4
(Financial Terms) with respect to Program-Benefited Antibodies researched,
developed, manufactured and commercialized by Scholar Rock or its Licensees.
Accordingly, the Parties agree that if Scholar Rock or any of its Licensees
researches, develops, manufactures, or commercializes any Program-Benefited
Antibody, then Scholar Rock shall pay to Adimab the fees set forth in Article 4
(Financial Terms), including the Option Fee, Milestone Payments and Royalty
Payments, as applicable, on the Program-Benefited Antibody as (or as if) a
Product under this Agreement. In the event that Scholar Rock is unwilling or
unable to pay such fees to Adimab (because, for example, of the dissolution of
Scholar Rock for bankruptcy or other reasons), then each Licensee shall make
such payments directly to Adimab. If this Agreement expires or terminates in its
entirety (other than an expiration under Section 9.1 (Term) following an Option
exercise after all applicable Royalty Terms have expired), or in part, Scholar
Rock hereby covenants that unless Scholar Rock agrees in writing to pay Adimab
the fees set forth in Article 4 (Financial Terms) with respect to products
containing a Program-Benefited Antibody as if such products were Products.
Scholar Rock and its Affiliates (a) shall not research, develop, manufacture or
commercialize any Program-Benefited Antibody or Product containing such a
Program-Benefited Antibody, (b) shall not license or otherwise grant rights to
any entity to do the foregoing, and (c) shall not practice, license or assign to
a Third Party, option to a Third Party or covenant not to sue a Third Party with
respect to such Program-Benefited Antibodies, or products containing them. In
the event that Scholar Rock actually pays Adimab payments as set forth in
Article 4 (Financial Terms) with respect to products containing
Program-Benefited Antibodies as if such products were Products, then Adimab
shall not, directly or indirectly, assert any claim against Scholar Rock or its
Affiliates, successors in interest, acquirers (whether of Scholar Rock or of all
or substantially all of the assets of Scholar Rock relating to the subject
matter of this Agreement), licensees, sublicensees, distributors or end users,
with respect to the research, development, manufacture, have manufactured, sale,
offering for sale, import or export of any product containing such
Program-Benefited Antibody, for infringement of any Optioned Program Antibody
Patents, Adimab Platform Patents and any Know-How transferred by Adimab to
Scholar Rock in the context of any Optioned Antibody, with respect to Optioned
Antibody(ies). The foregoing covenant shall be binding on all of Adimab’s
Affiliates and successors in interest under this Agreement, and any exclusive
licensees, exclusive sublicensees, and assignees of any Optioned Program
Antibody Patents, Adimab Platform Patents and any Know-How transferred by Adimab
to Scholar Rock in the context of any Optioned Antibody, regarding Optioned
Antibody(ies), and Adimab shall as a condition of assigning this Agreement, or
providing the applicable exclusive license, exclusive sublicense or assignment,
obtain a contractual commitment from the applicable entity receiving rights to
comply with such covenant.

 



34

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

9.5              Survival in All Cases. Termination of this Agreement shall be
without prejudice to or limitation on any other remedies available to nor any
accrued obligations of either Party. In addition, Sections 2.3 (Reports;
Records), 2.4 (Use of Adimab Materials), 2.5 (Use of Scholar Rock Materials),
2.6 (Certain Restrictions on the Use of Antibodies), 3.4 (No Implied Licenses),
3.5 (Covenant Not to Exceed License), 4.6 (Quarterly Payment Timings) through
4.14 (Late Payments) (with respect to payment obligations outstanding or having
accrued as the effective date of termination or expiration), 5.1 (Ownership and
Inventorship), 5.2 (Implementation), 5.4 (Program Patent Prosecution and
Maintenance), 5.6 (Cooperation of the Parties), and 7.3 (Disclaimer of
Warranties), and Articles 1 (Definitions), 6 (Confidentiality; Publicity), 8
(Indemnification), 9 (Term) and 10 (Miscellaneous) shall survive any expiration
or termination of this Agreement.

 

9.6              Return of Adimab Materials. Scholar Rock shall either return to
Adimab or destroy all Adimab Materials (other than Adimab Materials relating to
Optioned Antibodies) upon expiration or termination of the Evaluation Term (or
Fibrosis Evaluation Term, as applicable) without the Option being exercised, and
all Adimab Materials on expiration or termination of this Agreement.

 

9.7              Survival of Sublicenses. In the event that (a) Scholar Rock has
entered into a Licensee Agreement consistent with the terms of this Agreement
(including the provisions of Section 3.2(b)(iii) (Licensees)) or Scholar Rock
has entered into a Scholar Rock Collaborator Agreement consistent with the terms
of this Agreement (including the provisions of Section 2.4 (Use of Adimab
Materials)), (b) this Agreement is terminated, and (c) such Licensee Agreement
or Scholar Rock Collaborator Agreement is in effect at the time of such
termination, then such Licensee Agreement or Scholar Rock Collaborator Agreement
will survive such termination of this Agreement, provided that the Licensee or
Scholar Rock Collaborator assumes all of Scholar Rock’s obligations hereunder
with respect to the Program-Benefited Antibodies covered by such Licensee
Agreement (including those obligations set forth in Section 2.3(b) (Reports;
Records By Scholar Rock)) and pays to Adimab all amounts that would have been
due to Adimab from Scholar Rock as a result of Licensee’s or Scholar Rock
Collaborator’s activities (including those obligations set forth in Article 4
(Financial Terms)) and otherwise accepts Scholar Rock’s responsibilities
hereunder, including those set forth in Section 9.4 (Commitments Regarding
Program-Benefited Antibodies).

 

article 10

MISCELLANEOUS.

 

10.1          Independent Contractors. The Parties shall perform their
obligations under this Agreement as independent contractors. Nothing contained
in this Agreement shall be construed to be inconsistent with such relationship
or status. This Agreement and the Parties’ relationship in connection with it
shall not constitute, create or in any way be interpreted as a joint venture,
fiduciary relationship, partnership, or agency of any kind.

 



35

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

10.2          Dispute Resolution.

 

(a)               Initial Dispute Resolution. Either Party may refer any dispute
in connection with this Agreement (“Dispute”) not resolved by discussion of the
Alliance Managers to senior executives of the Parties (for Adimab, its CEO or
his designee and for Scholar Rock, its CEO or his designee) for good-faith
discussions over a period of not less than [***] days (the “Senior Executives
Discussions”). Each Party will make its executives reasonably available for such
discussions.

 

(b)              Disputes Not Resolved Between the Parties. If the Parties are
unable to resolve the dispute through the Senior Executives Discussions within
such [***] days, then either Party may, as the sole and exclusive means for
resolving disputes under this Agreement, proceed to demand confidential
arbitration by written notice to the other Party and making a filing with the
AAA in accordance with Section 10.2(c) (Arbitration). For clarity, each Party
hereby acknowledges that both the fact of and nature of a dispute is the
Confidential Information of both Parties, and any disclosure of the fact of or
the nature of such a dispute would be highly damaging to the non-disclosing
Party.

 

(c)               Arbitration.

 

(i)               Any Dispute referred for arbitration shall be finally resolved
by binding arbitration in accordance with the most applicable rules of the
American Arbitration Association (“AAA”) and judgment on the arbitration award
may be entered in any court having jurisdiction.

 

(ii)              The arbitration shall be conducted by a panel of three (3)
people experienced in the business of biopharmaceuticals. If the issues in
dispute involve scientific, technical or commercial matters, then any arbitrator
chosen under this Agreement shall have educational training and/or industry
experience sufficient to demonstrate a reasonable level of relevant scientific,
technical and commercial knowledge as applied to the pharmaceutical industry. If
the issues in dispute involve patent matters, then at least one (1) of the
arbitrators shall be a licensed patent attorney or otherwise knowledgeable about
patent law matters. Within [***] days after a Party demands arbitration, each
Party shall select one person to act as arbitrator, and the two Party-selected
arbitrators shall select a third arbitrator within [***] days after their own
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, then the third arbitrator shall be appointed by
the AAA. The place of arbitration shall be Boston, Massachusetts. All
proceedings and communications as part of the arbitration shall be in English.
Following selection of the third arbitrator, the arbitrators shall complete the
arbitration proceedings and render an award within [***] months after the last
arbitrator is appointed.

 

(iii)             Each Party shall bear its own costs and expenses and
attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees or arbitration, unless in each case the arbitrators agree
otherwise, which they are hereby empowered, authorized and instructed to do if
they determine that to be fair and appropriate.

 



36

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

(iv)             Except to the extent necessary to confirm an award or as may be
required by law, regulation, or the requirement of any exchange on which a
Party’s shares are traded, neither Party shall disclose the existence, content
or results of an arbitration under this Agreement without the prior written
consent of the other Party.

 

(v)               In no event shall an arbitration be initiated after the date
when commencement of a legal or equitable proceeding based on the subject matter
of the Dispute would be barred by the applicable statute of limitations under
Massachusetts law.

 

10.3          Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, excluding its
conflicts of laws principles.

 

10.4          Entire Agreement. This Agreement (including its Exhibits) set
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties with respect to the subject
matter hereof and supersedes and terminates all prior agreements and
understandings between the Parties with respect to such subject matter. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.

 

10.5          Assignment. Neither Party may assign in whole or in part this
Agreement without the advance written consent of the other Party, except as set
forth in the following sentence. Either Party may assign this Agreement in its
entirety to the successor to all or substantially all of its stock or assets to
which this Agreement relates in connection with its merger with, or the sale of
all or substantially all of its stock or assets to which this Agreement relates
to, another entity, regardless of the form of the transaction. Also, Scholar
Rock may assign its rights and obligations under this Agreement in full or in
part on a Target-by-Target and field-by-field basis, without the advance written
consent of Adimab, to any Affiliate or Third Party to which Scholar Rock
licenses or assigns all or substantially all of its material assets that are
specific to antibodies directed to such Target (including any related Patents,
Optioned Antibodies and Products) or field (e.g. human use, diagnostic use, or
animal health use). Further, upon written request by Scholar Rock, a separate
document will be created and signed between the Parties and such Affiliate or
Third Party addressing solely the rights and obligations in relation to such
Target or field (and its related Know-How, Patents Optioned Antibodies and
Products), and such Target or field shall no longer be subject to this Agreement
with any conforming changes to be reflected in an amendment to this Agreement
(e.g. removing the applicable Target or field), and Scholar Rock shall pay
Adimab’s reasonable legal fees associated with the preparation and review of
such documents. In addition, Adimab may assign this Agreement or any of its
rights under this Agreement, in connection with the sale of, monetization of,
transfer of, or obtaining financing on the basis of the payments due to Adimab
under this Agreement or debt or project financing in connection with this
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Any assignment of this Agreement not made in accordance with
this Agreement is prohibited hereunder and shall be null and void.

 



37

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

10.6          Severability. If one or more of the provisions in this Agreement
are deemed unenforceable by law, then such provision shall be deemed stricken
from this Agreement and the remaining provisions shall continue in full force
and effect.

 

10.7           Force Majeure. Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure and the nonperforming Party promptly provides
notice of the prevention to the other Party. Such excuse shall be continued so
long as the condition constituting Force Majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition, but no longer than [***]
months.

 

10.8            Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail, postage prepaid, delivered by express
delivery service or personally delivered. Unless otherwise specified in writing,
the mailing addresses of the Parties shall be as described below.

 

If to Adimab:

 



Adimab, LLC

7 Lucent Drive

Lebanon, NH 03766

Attention: General Counsel

 



with a required copy to:

 

Attention: Head, Business Development at the same address.

 



In the case of Scholar Rock:

 

Scholar Rock, Inc.

620 Memorial Drive

Cambridge, MA 02139

Attention: CEO

 

10.9          Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party. Ambiguities, if any, in this
Agreement shall not be construed against any Party, irrespective of which Party
may be deemed to have authored the ambiguous provision.

 



38

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

10.10          Headings. The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on, nor to be used to interpret, the meaning of the
language contained in the particular article or section.

 

10.11          No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the subsequent enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time executed by an
authorized officer of the waiving Party.

 

10.12         Performance by Affiliates. A Party may perform some or all of its
obligations under this Agreement through Affiliate(s) or may exercise some or
all of its rights under this Agreement through Affiliates. However, each Party
shall remain responsible and be guarantor of the performance by its Affiliates
and shall cause its Affiliates to comply with the provisions of this Agreement
in connection with such performance as if such Party were performing such
obligations itself, and references to a Party in this Agreement shall be deemed
to also reference such Affiliate. In particular and without limitation, all
Affiliates of a Party that receive Confidential Information of the other Party
pursuant to this Agreement shall be governed and bound by all obligations set
forth in Article 6 (Confidentiality; Publicity), and shall (to avoid doubt) be
subject to the intellectual property assignment and other intellectual property
provisions of Article 5 (Intellectual Property) as if they were the original
Party to this Agreement (and be deemed included in the actual Party to this
Agreement for purposes of all intellectual property-related definitions). A
Party and its Affiliates shall be jointly and severally liable for their
performance under this Agreement.

 

10.13          Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed to be an original, and
which collectively shall be deemed to be one and the same instrument. In
addition, signatures may be exchanged by facsimile or PDF.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

 

 

 

 

39

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 



In Witness Whereof, the Parties have by duly authorized persons executed this
Agreement as of the Amendment Effective Date.

 



Scholar Rock, Inc.:   Adimab, LLC:           By: /s/ Nagesh K. Mahanthappa   By:
/s/ Tillman Gerngross               Title CEO & President   Title CEO          
    Date: March 12, 2019   Date: March 12, 2019  

 

 

 

 

 



40

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.



 

Exhibits List

 

A – Target Questionnaire

 

B – Form Of Research Plan

 

C – Program Antibodies From The Oncology Research Program

 

D – Program Antibodies From The CI Fibrosis Research Program

 

E – Program Antibodies From The CD Fibrosis Research Program

 

 

 

 

 

41

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.



 

Exhibit A

 

Target Questionnaire

 

 

 

 

 

 

 

 

42

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 



[***]

 

 

 

 

 

 

 

 



43

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

Exhibit B

 

Form Of Research Plan

 

 

 

 

 

 

 

 

 



44

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[***]

 

 

 

 

 

 

 

 

45

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.





 

Exhibit C

 

Program Antibodies From The Oncology Research Program

 

 

 

 

 

 

 

 



46

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[***]

 

 

 

 

 

 

 

 



47

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

Exhibit D

 

Program Antibodies From The CI Fibrosis Research Program

 

 

 

 

 

 

 

 



48

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 



[***]

 

 

 

 

 

 

 

 

49

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.



 

Exhibit E

 

Program Antibodies From The CD Fibrosis Research Program

 

 

 

 

 

 

 

 

 



50

*** Confidential Treatment Requested ***

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 

[***]

 

 

 

 

 

 

 

 

51



*** Confidential Treatment Requested ***





 

